Citation Nr: 0012527	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-12 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 30 percent rating initially assigned for post-
traumatic stress disorder (PTSD) is appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD evaluated as 10 percent disabling.  In October 1997 the 
RO increased the rating to 30 percent effective back to the 
date of the original claim of entitlement to service 
connection for PTSD.


REMAND

The veteran asserts that his service-connected PTSD is more 
disabling than is contemplated by the current 30 percent 
rating.  As an initial matter, the Board finds that the 
veteran's challenge to the disability rating for his service-
connected PTSD is well-grounded.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  Therefore, VA must assist the 
veteran to develop facts pertinent to the claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet, App. 78 
(1990).

Review of the claims file discloses that there may be missing 
evidence directly pertinent to the issue on appeal.  In 
letters dated in September 1997 and in January 1998, private 
psychologist Harry R. Davidson, Ph.D., informed the RO that 
he provided the veteran with weekly group and individual PTSD 
therapy.  During a March 1998 VA mental disorders examination 
and a February 1999 RO hearing the veteran referred to PTSD 
therapy sessions with a private psychologist.  He testified 
that the weekly sessions may have begun in early 1997 and 
that the psychologist said that his PTSD symptoms were 
getting worse.  Similarly, the veteran testified at his 
hearing that he first learned that he had PTSD when he sought 
VA treatment for what he thought was an ordinary sleep 
disorder.  He stated that at some unidentified time his sleep 
had become so disturbed that his wife insisted upon his 
getting treatment for what they believed was sleep apnea.  
However, VA examination for a sleep disorder apparently 
disclosed a diagnosis for PTSD.  There is no showing that the 
RO attempted to locate and associate with the claims file 
either the report of the first VA examination diagnosing PTSD 
or the records of weekly private PTSD therapy, as required by 
the VA's duty to assist.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall conscientiously attempt 
to locate and associate with the claims 
file professional health records of all 
VA and private examinations, treatments 
and therapy not already associated with 
the claims file and pertaining to the 
veteran's PTSD.  These records include 
but are not limited to records of a VA 
examination on an undetermined date, and 
private treatments and therapy, all as 
described in September 1997 and January 
1998 letters from Dr. Davidson, the March 
1998 VA examination report and from the 
veteran's own hearing testimony.

2.  The RO shall ensure that the 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

3.  Upon completion of the aforementioned 
development, the RO shall readjudicate 
the veteran's claim for a rating in 
excess of 30 percent for PTSD consistent 
with recent direction from the United 
States Court of Appeals for Veterans 
Claims.  See Fenderson v. West, 12 Vet. 
App. at 126 (a claim of disagreement with 
a disability rating assigned 
contemporaneously to a grant of 
entitlement to service connection may 
require assignment of separate disability 
ratings for separate time periods 
depending upon the facts of a particular 
case).

4.  If the RO denies the benefit sought 
on appeal, it should issue a supplemental 
statement of the case and provide the 
veteran and his representative with a 
reasonable time within which to respond.  
The RO then should return the case to the 
Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


